Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

Information Disclosure Statement
Applicant is respectfully reminded of the duty under 37 C.F.R. 1.56 to disclose all pertinent information and material pertaining to the patentability of the instant invention, by submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS), with the filing of an application or thereafter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-9, 11-16, and 18-21 are rejected as being unpatentable over US 20200145288 (Mermoud)  in view of US 20200162503 (Shurtleff) further in view of US 20190052531 (Sividia) and AU 2013200233 (Bhide). 
Regarding claim 9, Mermoud teaches a system comprising: a memory; and a processing device, operatively coupled to the memory (fig. 2), to: 
access network traffic from a network (paras. 33, 39, 56); 
select an entity (id.); 
determine one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic (paras. 40-43); 
determine a classification of the entity (paras. 33, 56-57); 
in response to the classification meeting a condition, determine one or more properties that are unavailable in the network traffic (paras. 72, 81); 
determine a data source associated with the one or more properties for which a value is not present in the network traffic (para. 82); and 
store an identification of the data source associated with the one or more properties that are unavailable in the network traffic (para. 83); and 
perform a remediation action with respect to the data source associated with the one or more properties that are unavailable in the network traffic (para. 84).
Mermoud does not expressly disclose the remediation action is associated with one or more recommended actions, wherein the one or more recommended actions comprise at least one of changing a configuration of a switched port analyzer (SPAN) or mirror port, adding network infrastructure login information to provide access to network infrastructure, or accessing an updated profile library version comprising profiles against which the one or more values associated with the one or more properties are compared to classify the entity.
Shurtleff teaches or suggests a remediation action is associated with one or more recommended actions (¶¶ 96, 97 114).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mermoud’s classification and Shurtleff’s recommending so the remediation action is associated with one or more recommended actions.  A rationale to so would have been to identify the most effective actions.
Sividia teaches or suggests actions comprise at least one of changing a configuration of a switched port analyzer (SPAN) or mirror port, adding network infrastructure login information to provide access to network infrastructure, or accessing an updated profile library version comprising profiles against which the one or more values associated with the one or more properties are compared to classify the entity (¶¶ 108, 124). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mermoud’s classification,  Shurtleff’s recommending, Sividia’s actions so the remediation action is associated with one or more recommended actions, wherein the one or more recommended actions comprise at least one of changing a configuration of a switched port analyzer (SPAN) or mirror port, adding network infrastructure login information to provide access to network infrastructure, or accessing an updated profile library version comprising profiles against which the one or more values associated with the one or more properties are compared to classify the entity.  A rationale to so would have been to combine familiar elements from the references according to known methods to yield predictable results, viz., solving a problem.
  Mermoud does not expressly disclose determining a data quality metric of the network traffic based on the one or more properties that are unavailable and the one or more data sources associated with the one or more properties that are unavailable; and performing the remediation action based on the data quality metric.
Bhide teaches or suggests determining a data quality metric based on one or more properties that are unavailable and one or more data sources associated with the one or more properties that are unavailable (¶¶ 1-2 data quality measures, completeness, various sources).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mermoud’s classification,  Shurtleff’s recommending, Sividia’s actions, and Bhide’s data quality measures determining a data quality metric of the network traffic based on the one or more properties that are unavailable and the one or more data sources associated with the one or more properties that are unavailable; and performing the remediation action based on the data quality metric.  A rationale to so would have been to avoid  adverse impact of poor data quality.
Regarding claim 11, the aforementioned combination teaches or suggests the remediation action with respect to the data source associated with the one or more properties that are unavailable in the network traffic further comprises changing a configuration of one or more network devices (Mermoud, para. 84).
Regarding claim 12, the aforementioned combination teaches or suggests the one or more properties that are unavailable in the network traffic is associated with at least one of dynamic host control protocol traffic (DHCP), active scanning, hypertext transfer protocol (HTTP) traffic, a profile library being out of date, media access control (MAC) address, unidirectional traffic, or an address resolution protocol (ARP) table (Mermoud, paras. 44, 72).
Regarding claim 13, the aforementioned combination teaches or suggests the condition comprises at least one of a classification confidence value associated with the classification being below a threshold, a plurality of classifications associated with the entity, or an unknown classification of the entity (Mermoud, para. 72).
Regarding claim 14, the aforementioned combination teaches or suggests display a notification comprising a reference to the data source associated with the one or more properties that are unavailable in the network traffic (Mermoud, para. 84).
Regarding claim 15, the aforementioned combination teaches or suggests the notification comprises a message to perform a manual classification of the entity (id.).
Regarding claim 8, the aforementioned combination teaches or suggests accessing information associated with the entity from a system; determining, by the processing device, one or more properties that are unavailable in the information from the system (Mermoud, para. 72).
Regarding claims 1, 3-7, 15, 16, and 18-21, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Response to Arguments
The arguments have been fully considered.  “Applicant submits that the proposed combination of Mermoud, Shurtleff, and Sividia fails to teach or suggest at least the above emphasized claim features.”  (Resp. 4.)  The combination of Mermoud, Shurtleff, Sividia, and Bhide however, teaches the data quality metric limitations as aforementioned.  The applicants may be able to overcome the current combination of refernces by incorporating details from paragraphs 53-62 of the Specification, some of which were discussed in the interview on July 11, 2022.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  Babun discloses resource-limited device and device class identification using system and function call tracing techniques, performance, and statistical analysis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448